DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 05/10/2019. Claims 1-20 are currently pending in the application. An action follows below:
A telephone call was made and a voice message was left to Kenneth A. Knox, applicant’s representative with Reg. No. 71,306, on 11/18/2021 to request an oral election to the above restriction requirement, but did not result in an election being made because no response is received in response to the Examiner’s voice message.

ELECTION/RESTRICTION
This application contains claims directed to the following patentably distinct species: 
Species I illustrated by Figure 4;
Species II illustrated by Figure 5; 
Species III illustrated by Figure 6; and
Species IV illustrated by Figure 7.
The species are independent or distinct because the masks and the methods for controlling the mask of these species are structured differently so that these species require their own distinct features, e.g., species I requiring distinct features,  “the first electrode and the second electrode are each composed of strip electrodes; the strip electrodes in the first electrode comprise: a plurality of first strip electrodes disposed in parallel, at equal pitches and at least extending across an effective mask area of the mask, and a plurality of second strip electrodes disposed in parallel, at equal pitches and at least extending across the effective mask area of the mask; the plurality of first strip electrodes and the plurality of second strip electrodes are perpendicular; the strip electrodes in the second electrode comprise: a plurality of third strip electrodes disposed opposite to each of the plurality of first strip electrodes in a one to one correspondence and at least extending across the effective mask area of the mask, and a plurality of fourth strip electrodes disposed opposite to each of the plurality of second strip electrodes in a one to one correspondence and at least extending across the effective mask area of the mask; a pair of one first strip electrode and one third strip electrode disposed opposite to each other form one vertical voltage generation unit; and a pair of one second strip electrode and one fourth strip electrode disposed opposite to each other form one vertical voltage generation unit,” which are presently recited in at least claims 4 and 15 and not required in species II-IV; species II requiring distinct features,  “the first electrode and the second electrode are each composed of one or more of the block electrodes; the block electrodes in the first electrode comprise: a plurality of first block electrodes evenly distributed; the block electrodes in the second electrode comprise: a plurality of second block electrodes opposite to each of the first block electrodes in a one to one correspondence; and a pair of one first block electrode and one second block electrode disposed opposite to each other form one vertical voltage generation unit,” which are presently recited in at least claims 5 and 16 and not required in species I, III, and IV; species III requiring distinct features,  “wherein the second electrode is a planar electrode; and the first electrode comprises: a plurality of block electrodes evenly distributed, and the plurality of block electrodes and the planar electrode form the plurality of vertical voltage generation units evenly distributed,” which are presently recited in at least claims 6 and 17 and not required in species I, II, and IV; and species IV requiring distinct features,  “the second electrode is a planar electrode; and the first electrode comprises: a plurality of fifth strip electrodes disposed in parallel, at equal pitches and at least extending across an effective mask area of the mask, and a plurality of sixth strip electrodes disposed in parallel, at equal pitches and at least extending across the effective mask area of the mask; the plurality of fifth strip electrodes and the plurality of sixth strip electrodes are perpendicular; and the plurality of fifth strip electrodes and the plurality of sixth strip electrodes, together with the planar electrode, form the plurality of evenly distributed vertical voltage generation units,” which are presently recited in at least claims 7 and 18 and not required in species I-III. 
Further, Species I-V are directed to related masks and the methods for controlling the mask. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, these species are structured differently so that these species require their own distinct features as described above. Furthermore, the species as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626